Hudgins and Gregory, JJ.,
dissenting.
The record discloses that the conceded indebtedness of the J. W. Chandler estate to the Parksley National Bank may be divided into three classes:
(1) Notes and bonds signed by J. W. Chandler as maker.
(2) Notes and bonds signed by other parties as maker and endorsed by J. W. Chandler.
(3) Notes and bonds of other parties, upon which the name of J. W. Chandler does not appear either as maker or endorser, but which, in a letter to the bank, he promised to pay in the event that they were not paid by the makers or the endorsers.
The obligations falling in the three classes totaled $81,-979.45 and were allowed as claims against the Chandler estate.
The majority opinion holds that the Chandler estate is liable for another class of obligation totaling some $27,-783.98. Chandler did not sign any of these obligations, nor did he promise in writing to pay any one of them. It affirmatively appears in the record that the bonds in question were each and all made by the parties whose names appear thereon, that they were delivered to and accepted by the bank, and carried as assets of the bank not against Chandler but against the makers.
No satisfactory reason is given why the bank required Chandler to endorse certain notes, and execute written guarantees of the payment of certain other obligations upon which his name does not appear, and did not require any written evidence of his alleged promises to pay the obligations in question. This is clearly an attempt to charge the Chandler estate upon promises to answer for the debts of others without producing written evidence of such promises.
So much of the majority opinion which holds that the statute of frauds is not a bar to the enforcement of these claims against the Chandler estate, we think is erroneous, and to that extent we do not concur with the majority opinion.